DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	Receipt of the terminal disclaimers filed on 09 February 2022 is acknowledged.
Claim Status:
1c.	Claims 1-11, 13, 27, 199, 201, 287 are pending and under consideration.  

Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	The rejection of claims 1-11, 13, 27, 199, 201, 287 made on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent 10,206,999, in view of Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84) and Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983), is withdrawn. Applicants have timely filed the required terminal disclaimer.   
2b.	The rejection of claims 1-11, 13, 27, 199, 201, 287 made on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent 10,583,191, in view of Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84) and Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983), is withdrawn. Applicants have timely filed the required terminal disclaimer.   
  
co-pending Application No. 17/046,599, in view of Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84), Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983), is withdrawn. The instant application has an effective filing date of 03 March 2017, which is earlier than 12 April 2018, which is the effective filing date of application 17/046,599.

2d.	The provisional rejection of claims 1-11, 13, 27, 199, 201, 287 made on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 26-27 of copending Application No. 17/055,279, in view of Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84), Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983), is withdrawn. The instant application has an effective filing date of 03 March 2017, which is earlier than 14 May 2018 which is the effective filing date of application 17/055,279.

2e.	The provisional rejection of claims 1-11, 13, 27, 199, 201, 287 made on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 10-14 of copending Application 17/252,449, in view of Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84), Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983), is withdrawn. The instant application has an effective filing date of 03 March 2017, which is earlier than 18 June 2018 which is the effective filing date of application 17/252,449.
EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with James Eaton, (Applicants' Representative) on 24 February 2022.
The application has been amended as follows: 

In The Claims:
3a.	In claim 1, line 19, delete the phrase “any one of SEQ ID NOs: 29” and insert 
–SEQ ID NO: 29—

Conclusion:
4.	Claims 1-11, 13, 27, 199, 201, 287 are allowed.
Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        18 February 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647